Citation Nr: 1330379	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board also notes that the RO denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) in a September 2008 rating decision.  Although the Veteran perfected an appeal of that denial, the RO later granted service connection for a mood disorder, not otherwise specified, and an anxiety disorder, not otherwise specified, (claimed as PTSD) in a February 2010 rating decision.  The Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the issue no longer remains on appeal, and further consideration is unnecessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 



FINDING OF FACT

The Veteran has not been shown to currently have a traumatic brain injury or residuals thereof that are related to his military service.


CONCLUSION OF LAW

A traumatic brain injury was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO provided the Veteran with a notification letter in September 2008, prior to the initial decision on the claim in January 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA PTSD and mental disorders examination for TBI in December 2009 and a VA TBI examination in January 2010.  Additionally, the December 2009 and January 2010 VA examiners, as well as the Veteran's treating VA TBI physician, provided an addendum opinion in April 2010.  The Board finds that the medical opinions obtained in this case are adequate, as they are predicated on a full reading of the available service treatment records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and two supplemental statements of the case (SSOCs), which informed them of the laws and regulations relevant to the Veteran's claim.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

The Veteran contends that he has a current TBI resulting from an injury in service.  Specifically, he reported that he was exposed to a blast from an improvised explosive device in July 2004 (see March 2008 statement, May 2008 VA TBI screening note, May 2008 VA mental health note, May 2008 VA audiology note, July 2008 claim, September 2009 private treatment notes, September 2009 statement, October 2008 VA primary care treatment note); a mortar attack at an airport in 2003 (see March 2008 private treatment note); rocket propelled grenades, land mines, grenades, etc., and a fall (see May 2008 VA TBI screening note); two United Nations compound bombings (see May 2008 VA mental health note, October 2008 VA primary care treatment note, February 2009 statement, January 2010 VA TBI examination); five or more blasts from IEDs, rocket propelled grenades, and bombs that were each approximately ten feet away (see July 2008 VA TBI consultation note); mortar rounds and gunfire (see May 2008 VA mental health note, see July 2008 claim); a C-4 explosion (see July 2008 claim); a vehicular concrete explosion (see July 2008 claim, October 2008 VA primary care treatment note); and firefights, roadside explosions, bombing runs, explosive ordnance disposal (EOD) operations, and countless other enemy and friendly explosions, and "countless explosions" with blasts ranging from one pound to 3,000 to 5,000 pounds during EOD school (see August 2008 statement).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, slip op. at 13 (U.S. Fed. Cir. Feb. 21, 2013).  

Service connection for certain diseases, such as brain hemorrhage or brain thrombosis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves, 988 F.3d at 1000. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a TBI.

The Veteran's DD-214 indicates that he served as an Army combat engineer, and he completed a combat engineer course in September 1998 and an EOD training course in July 2002.  It also shows that he was deployed to Iraq in support of Operation Iraqi Freedom from April 2003 to July 2004.

The Veteran's service treatment records do not document any complaints, findings, or diagnoses of a TBI or any head injuries.  

In a November 2004 post-deployment health assessment, the Veteran reported that he was deployed to Camp Victory, Kuwait, and Baghdad, Iraq, from May 2003 to July 2004.  He indicated that his health "stayed about the same or got better" and that he was never treated at sick call during the deployment.  He noted that he engaged in direct combat where he discharged his weapon and that he saw coalition forces, enemy forces, and civilians wounded, killed, or dead during the deployment.  He also related that he was sometimes exposed to loud noises during the deployment.  He further reported that his health in general was "very good," and he indicated that he did not have any unresolved medical problems that developed during the deployment.  He also noted that he had no concerns about possible exposure or events during the deployment that he felt might affect his health.  He noted that his only concern with respect to his health was exposure to depleted uranium at an EOD site during the deployment.

In an August 2004 separation examination, the examining medical officer noted a normal clinical evaluation of the head and neurologic system.  In an associated report of medical history, the Veteran denied having, or having a history of, frequent or severe headaches, a head injury, or a period of unconsciousness or concussion.

In a January 2005 VA primary care treatment note, the examining physician noted that the Veteran's neurologic system was normal and that he was not in acute distress.  The physician indicated that the Veteran's head was normocephalic without recent trauma.

In a March 2008 stressor statement, the Veteran reported that, in July 2004, his convoy was hit by an IED.  He indicated that he was wounded in action, had resultant tinnitus, and had a small piece of fragmented material in his thigh from the blast.  

In a March 2008 private treatment note, the Veteran reported that he was in close proximity to a mortar attack at an airport in 2003.  

In an April 2008 statement, the Veteran reported that he was exposed to constant mortars and rocket and gunfire noise during his deployment to Iraq.  

In a May 2008 VA primary care treatment note, the examiner noted that the Veteran presented for a "Gulf War Physical."  During the examination, the Veteran denied having headaches, dizziness, nausea, vomiting, numbness, tingling, or pain.  He noted that he had tinnitus and difficulty sleeping.  A neurological examination showed cranial nerves II to XII were intact; orientation to person, place, and time; no motor or sensory deficits; and reflexes were +2 out of 4 in the Achilles.  There were no notations pertaining to a TBI or head injury.

During a May 2008 VA mental health evaluation, the Veteran described sleep disturbances, frequent flashbacks, exaggerated startle response, hypervigilance, avoidance of crowds, isolative behaviors, and irritability and "explosive" anger.  The examiner noted that the Veteran was experiencing significant symptoms, "likely due to PTSD."

A May 2008 VA TBI screening was positive.  The Veteran reported that he was exposed to a blast or IED explosion, rocket propelled grenades, land mines, grenades, etc., and a fall.  He indicated that he was dazed, confused, or saw "stars" immediately after the incidents.  He related that he had irritability and sleep problems that began or worsened after the incidents and continued within the past week.

In a May 2008 VA mental health treatment note, the Veteran reported that, while he was deployed to Iraq for sixteen months, he responded to the first and second United Nations compound explosions, was blown up by an IED, and was mortared and shot at.  He described several psychiatric symptoms, including anxiety, depression, mood swings, irritability, sleeping problems, memory problems, racing thoughts, intrusive thoughts, fatigue, appetite changes, constant worry, nervousness, avoidance, and feeling stressed.

In a May 2008 VA audiology consultation, the Veteran complained of constant tinnitus that began after exposure to an IED blast in Iraq.

During a July 2008 VA TBI consultation, the Veteran reported that he was injured three times during his deployment to Iraq.  Specifically, he indicated that he was injured in March 2004, June 2004, and July 2004.  He stated that he was exposed to five or more blasts from IEDs, rocket propelled grenades, and bombs, which were each approximately ten feet away.  He denied losing consciousness after the blasts or any periods of posttraumatic amnesia.  He reported that he was disoriented or confused on one occasion for less than 30 minutes.  He noted that he was wearing a helmet and that the blasts did not penetrate his skull or cranium.  He also reported that he was not evacuated from theater after the blasts.  He indicated that he had been told that he was acting differently after the blasts.  The Veteran endorsed the following neurobehavioral symptoms: mild dizziness; mild loss of balance; mild loss of coordination; moderate headaches; mild nausea; mild sensitivity to light; mild sensitivity to noise; mild change in taste or smell; moderate loss of concentration and an inability to pay attention; moderate forgetfulness; mild difficulty making decisions; mild slowed thinking, difficulty getting organized, and an inability to finish things; moderate fatigue and loss of energy; moderate difficulty falling or staying asleep; moderate depression or sadness; severe irritability or annoyance; and moderate frustration intolerance and feeling overwhelmed.  He stated that the symptoms were "about the same" since his deployment.  The examining physician reported that he was uncertain whether the findings were consistent with a diagnosis of TBI and recommended that the Veteran undergo a neurocognitive screening assessment.

In the Veteran's July 2008 claim for service connection for TBI, he stated that he was approximately three-quarters of a mile from a vehicular concrete explosion, in which the vehicle was filled with explosives in May 2004.  He reported that he was ten feet away from a C-4 explosion and that he was approximately 15 feet away from an IED explosion while riding in a Humvee in Baghdad in approximately July 2004.  He also indicated that he was exposed to gunfire, mortars, roadside bombs, rocket propelled grenade attacks, etc., on a daily basis.  He related that he "experienced headaches, dizziness, mental confusion, memory problems, trouble concentrating, etc.," over the "last few years."  

During an August 2008 VA PTSD examination, the Veteran reported that he had combat experience, but denied sustaining any combat wounds.  He attributed his current psychiatric symptoms to his combat experience in Iraq from 2003 to 2004.  The examiner used the Combat Exposure Scale to test for trauma exposure and the results suggested "very heavy combat exposure" based on the Veteran's subjective reports.  The examiner noted that the Veteran had moderate impairment in his current psychosocial functioning due to his reported symptoms of irritability, insomnia, difficulty concentrating, and lack of social relationships.  He demonstrated normal remote memory, mildly impaired recent memory, and normal immediate memory.

In a September 2008 statement, the Veteran reported that he served six years as a combat engineer.  He noted that, during EOD school, he conducted "countless explosions" with blasts ranging from one pound to 3,000 to 5,000 pounds.  He stated that, while he was deployed in a war zone in support of Operation Iraqi Freedom, his specialty was "implemented numerous times" when he was engaged in firefights and exposed to roadside explosions, bombing runs, EOD operations, and countless other enemy and friendly explosions.  He indicated that the explosions left him with headaches, bilateral tinnitus, and difficulty remembering simple tasks.  He reported that he was told that he had a moderate TBI at the VA TBI Center. 

In an October 2008 VA primary care treatment note, the Veteran reported that he was involved in post-blast investigations after the first United Nations bombing.  He stated that he loaded bodies into Humvees.  He indicated that he was exposed to a blast when a concrete truck bomb detonated in front of the United Nations building.  He stated that he was behind the building during the blast and denied any loss of consciousness.  He reported that he was exposed to another blast while he was riding in a Humvee and an IED exploded approximately 10 to 15 feet away.  He also indicated that he had tinnitus after the blast, but stated that he did not lose consciousness.  He denied any headaches or dizziness, nausea, vomiting, numbness, tingling, or pain.  A neurological examination showed cranial nerves II to XII were intact; orientation to person, place, and time; no motor or sensory deficits; and reflexes were +2 out of 4 and equal bilaterally.  The diagnoses included possible TBI.

During a November 2008 VA neurocognitive screening, the Veteran reported that he had fatigue or malaise, headaches, blurred vision, tinnitus, nasal drainage, nocturia, paresthesias in his legs when he sat too long, dry skin, and depression and hopelessness.  Neurological examination findings revealed the Veteran was oriented to person, place, year, and month, and his cranial nerves appeared to be intact.  Deep tendon reflexes were symmetrical in the biceps and patellar tendons, and sensation discrimination appeared to be intact.  The examiner noted a history of significant blast exposure and diagnosed "possible TBI, brain trauma."  

In a November 2008 VA addendum, the physician who conducted the neurocognitive screening noted that the neurocognitive screening showed a cognitive disorder secondary to TBI, severe depression with suicidal tendencies, PTSD, an anxiety or panic disorder, dysomnia with possible obstructive sleep apnea, and abusive use of alcohol.  He noted that the TBI consultation team recommended a more intensive mental health intervention and follow-up.

During a December 2008 VA speech pathology consultation, the Veteran reported that he occasionally forgot what tasks he should be performing at work, he slept approximately six hours per night, and he had depression and headaches.  He reported that he was exposed to or involved in several explosions during his deployment to Iraq.  The Repeatable Battery for the Assessment of Neuropsychological Status (RBANS) was administered and the Veteran scored low average.  He scored poorly in the concentration, immediate memory, and delayed memory portions of the test.

In February 2009, the Veteran submitted an article and copies of photographs from the first and second United Nations bombings.  He also submitted an audio tape recording concerning the raid discussed in the newspaper article that he submitted.  He reported that he was present at both bombings.

In a May 2009 VA treatment note, the Veteran reported that his excessive irritability began during deployment.  He stated that he witnessed severe blast injuries and the associated fatalities.  

In a September 2009 VA TBI treatment note, the Veteran reported that he experienced five or more close-proximity blasts during deployment with the three most severe blasts occurring in March 2004, June 2004, and July 2004.  He stated that he experienced the blast primary component on at least two blasts, blast secondary on at least one blast, and blast quaternary component on at least one blast.  He indicated that he was less than 10 feet from the closest blast.  He related that the blasts were from IEDs, rocket propelled grenades, and bombs.  He denied experiencing a loss of consciousness.  He indicated that he experienced disorientation or confusion for less than 30 minutes.  

In September 2009, the Veteran was hospitalized for psychiatric treatment after he presented to a private emergency room with homicidal thoughts.  He indicated that he did not have anger problems until he served a tour in Iraq.  He reported a history of TBI, a head injury, brain trauma, and a contusion or concussion from a roadside IED.  A cranial nerve assessment was normal.  

During a December 2009 VA PTSD and mental disorders examination for TBI, the Veteran reported that he had "anger spouts" and occasional hallucinations.  He stated that when he took prescribed Wellbutrin, it made him "crazy" and he had "no regard for people."  He indicated that he was unable to remember things and had to write things down to keep track of what he did.  He stated that he experienced these symptoms weekly to daily in frequency and they were currently at a relatively mild severity since service.  He indicated that he did not have a social life outside of his family because he did not want to be in a situation where he had a "meltdown" and where people did not know him or did not know anything about the military.  On mental status examination, he was fully oriented.  His mood was moderately to severely irritable and labile with full and reactive affect, including an outburst of anger.  Attention, memory, and judgment appeared to be within normal limits.  Neuropsychological test results addressing cognitive impairment and psychiatric manifestations were invalid due to objectively assessed response style issues that precluded a conclusive diagnosis of PTSD or TBI-related mental disorder.  The examiner noted that there was no objective evidence supporting Veteran's complaints of mild memory loss, attention, concentration, or executive functions on testing.  There were no neurobehavioral effects clearly attributable to a TBI-related mental disorder.  

During a January 2010 VA TBI examination, the Veteran reported that he had multiple exposures to explosions, mortar rounds, roadside bombs, and IED blasts.  He indicated that he had blast exposures as close as six to ten feet and that his exposure to the United Nations building bombing was the worst.  He denied any blunt or penetrating head trauma.  He stated, "Nothing ever struck my head."  He denied any loss of consciousness and indicated that he had no loss of memory for events immediately before or after the blast incidents.  He stated, "I can remember everything; the bodies and smell, where we got hit and what phase line we were in."  He also denied any alteration in mental status at the time of the injury.  He reported that he had ongoing daily headaches and loss of memory since 2003; sleep disturbances since August 2004; decreased attention and difficulty concentrating since 2004; blurred vision since 2003; and tinnitus since 2003.  He noted he had daily pain throughout his entire head from two hours to the entire day.  He denied dizziness or vertigo; weakness or paralysis; fatigue or malaise; difficulty with mobility and balance; pain; bowel or bladder problems; sensory changes; seizures; hypersensitivity to sound or light; symptoms of autonomic dysfunction; and decreased sense of taste or smell.  The examiner noted the Veteran had no neurologic deficits or intracranial lesions.  There was no objective evidence of mild memory loss, attention, concentration, or executive functioning on testing.  The Veteran's judgment, social interaction, orientation, motor activity, visual spatial orientation, and consciousness were normal.  A neurologic examination was normal.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of TBI.  The diagnosis was headache with an uncertain etiology.

In a March 2010 VA TBI treatment note, the Veteran reported that he had fatigue or malaise, headaches, blurred or crossed vision, light sensitivity, tinnitus, and paresthesias when he sat for a long time.  He indicated that he was handling stress, sleeping better, and he was not feeling down, depressed, or helpless.  A neurological examination revealed orientation to person, place, year, and month.  Cranial nerves appeared intact, deep tendon reflexes were symmetrical in the biceps and patellar tendons, and sensation discrimination appeared to be intact.  The diagnoses were mild TBI with moderate cognitive issues on a daily basis and continued mental health issues.

In April 2010, the VA examiners who performed the December 2009 and January 2010 VA examinations and the VA physician who diagnosed the Veteran with mild TBI as a result of blast exposure offered a joint VA addendum opinion.  The examiners opined that the Veteran's symptoms were less likely than not caused by, related to, or aggravated by a TBI.  Rather, they opined that the symptoms were more likely than not caused by or related to his mental health diagnosis.  They provided the following opinion: 

[The Veteran's] injury history, as given and recorded at his initial TBI consultation and Second Level Evaluation of [July 2008], is consistent with his having sustained a mild [TBI] in theatre in 2004.  This determination was made primarily because of his self-reported injury history of having sustained a brief alteration in consciousness (disorientation and/or confusion for [less than] 30 minutes) following one or more blast episodes (Note: This statement seems to challenge his testimony provided to his [VA] examiner where he stated that, "I can remember everything; the bodies and smell, where we got hit and what phase line we were in.").  Of note, most mild [TBI] events resolve with no sequelae, residual neurologic deficits, or neuro cognitive deficits.  As a result, his continued daily struggles with short-term memory and organizational skills may not be due to a mild [TBI].  [The Veteran's] diagnoses of Neurosis and General Anxiety Disorder could, and will, also affect his cognitive functioning in terms of memory issues and personal organizational skills...

...Although it may appear that [the Veteran's] TBI consultant (physician) and the [VA] examiners are at odds, the opposite is true.  The TBI consultant is reporting that it is his belief [the Veteran] sustained a mild TBI at the time of the blast exposure in 2004, which is why he made the TBI diagnosis.  However, that same physician is recognizing that, based on current medical knowledge, mild TBI typically resolves itself over time without residual effects.  It is his opinion that it is unlikely [the Veteran] continues with persistent TBI residuals.  Concurrently, the [VA] examiners are required to objectively determine if [the Veteran] still has a TBI-five years after the fact.  Based on [the Veteran's] responses to the 5 TBI clinical criteria, the TBI exam questions, as well as the results of the neuropsychological testing, it is their firm belief that [the Veteran] is not living with a TBI...

On review, the Board concludes that service connection for a TBI must be denied because the evidence shows that the Veteran does not have a current TBI or residuals thereof that are related to his military service.  Rather, the evidence shows that the Veteran sustained a mild TBI from a blast exposure in service and that it is unlikely that he has any current TBI residuals.  In the April 2010 VA addendum opinion, the VA physician who diagnosed the Veteran with a mild TBI noted that mild TBI typically resolved itself over time without residuals.  Additionally, in the April 2010 addendum opinion, the VA examiners who conducted the December 2009 and January 2010 VA examinations opined that the Veteran did not have a current TBI.  Instead, the VA examiners and the VA physician opined that the Veteran's current reported symptomatology was likely due to his service-connected mood and anxiety disorders.  

With respect to the Veteran's statements that he has had symptoms related to his TBI since service, the Board notes that he is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

To the extent that the Veteran has opined that his current symptoms are related to a TBI during service, the Board notes that lay witnesses are competent to opine as to some matters of diagnosis and etiology.  The Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had memory loss, difficulty sleeping, and irritability since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of TBI or a head injury in service, and his head and neurologic system were documented as being within normal limits at the time of his separation from service.  Additionally, in an associated report of medical history at the time of his separation from service, he specifically denied having, or having a history of, frequent or severe headaches, a head injury, or a period of unconsciousness or concussion.  As such, there is actually affirmative evidence showing that he did not have residuals of a TBI at the time of his separation from service.  

Further, in a November 2004 post-deployment health assessment, the Veteran   indicated that his health "stayed about the same or got better" and that he was never treated at sick call during the deployment.  He related that he was sometimes exposed to loud noises during the deployment, but he did not mention being exposed to blasts from an IED, rocket propelled grenades, mortar fire, etc.  He reported that his health in general was "very good," and he indicated that he did not have any unresolved medical problems that developed during the deployment.  He also noted that he had no concerns about possible exposure or events during the deployment that he felt might affect his health.  He noted that his only concern with respect to his health was exposure to depleted uranium at an EOD site during the deployment.  He did not mention concerns about being exposed to blasts from the United Nations bombings, an IED detonation, mortar fire, rocket propelled grenades, or gunfire.

Following service, in a January 2005 VA primary care treatment note, the examining physician indicated that the Veteran's head was normocephalic without recent trauma.  The first indication that the Veteran was exposed to trauma was in a March 2008 statement in support of a claim for PTSD in which he reported that, in July 2004, his convoy was hit by an IED.  He indicated that he was wounded in action, he had resultant tinnitus, and that he had a small piece of fragmented material in his thigh from the blast.  Notably, there is no indication within the service treatment notes of any lower extremity injuries from fragmented material.

Therefore, the Board finds that the Veteran's reported onset and continuity of symptomatology is not credible.   

Moreover, the Veteran's testimony indicating that he has current residuals from a TBI in service nearly ten years after the reported event is an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the VA physician and VA examiners in April 2010 is of greater probative weight than the Veteran's lay assertions.  They reviewed the evidence of record and provided a thorough rationale supported by the evidence, including testing, and their medical expertise.

Therefore, the preponderance of the evidence is against the claim for entitlement to service connection for a TBI.  Accordingly, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.




ORDER

Service connection for a TBI is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


